Name: Commission Regulation (EC) NoÃ 1186/2006 of 3 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  plant product
 Date Published: nan

 4.8.2006 EN Official Journal of the European Union L 214/12 COMMISSION REGULATION (EC) No 1186/2006 of 3 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 4 August 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 August 2006. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 3 August 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0707 00 05 052 58,1 388 52,4 524 46,9 999 52,5 0709 90 70 052 52,0 999 52,0 0805 50 10 388 70,8 524 42,6 528 57,2 999 56,9 0806 10 10 052 95,9 204 173,8 220 190,1 508 55,0 999 128,7 0808 10 80 388 90,5 400 104,7 508 82,9 512 96,9 524 66,4 528 123,9 720 81,3 804 99,8 999 93,3 0808 20 50 052 138,2 388 98,2 512 77,8 528 73,7 720 31,1 804 186,4 999 100,9 0809 20 95 052 328,4 400 287,4 404 316,7 999 310,8 0809 30 10, 0809 30 90 052 148,4 999 148,4 0809 40 05 068 110,8 093 52,7 098 59,4 624 124,4 999 86,8 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.